                                                                           CLERK'
                                                                                S OFFiCE U.
                                                                                          S.DISX rn lr
                                                                                  AT> OV ,VA
                                                                                        FILED
                                                                                     JUN g6 2gjg
                       IN TI'IE UN ITED STATES DISTRICT COURT                    JULIA C,DUDLR CLERK
                                                                               BY:           '
                      FOR TH E W ESTERN DISTRICT OF VIRGW IA                                     L
                              CHA RLOU ESV ILLE D IV ISION


R AY M OND M ASON ,
                                                   CivilAction N o.3:18CV 00095
       PlaintiF,
                                                   M EM OR AND UM O PIN ION

                                                   By:Hon.Glen E.Conrad
LEW IS CON TRACTW G SERV ICES,                     SeniorU nited StatesD istrictJudge
LLC,

       D efendant.


       Raymond Mason fsled this action againstLewis Contracting Services,LLC (Gtewis
Contracting'),assertingclaimsunderTitleVIIoftheCivilRightsActof1964 (EçrfitleVII''),42
U.S.C.j2000e:1seq.,andtheAgeDiscrimination inEmploymentActof1967 (EW DEA''),29
U.S.C.j621x!seg. Thedefendanthasmovedtodismissthecomplaintforfailuretoeffecttimely
serviceofprocessunderFederalRuleofCivilProcedure4(m). Inresponse,theplaintiffhastsled
am otiop to extend the tim eforservice. Theparties'm otionshavebeen fully briefed and are ripe

fordisposition. Forthefollow ing reasons,thecourtw illexercise itsdiscretion to extend the tim e

for service ofprocess. A ccordingly,the plaintiffs m otion w illbe granted and the defendant's

m otion w illbe denied.

                                         Backeround

       M ason is a residentofCharlottesville,V irginia. Lew is Contracting is a lim ited liability

com pany based in Atlanta,G eorgia. ln Septem berof2016,Lew is Contracting perform ed w ork

asa subcontractoron adevelopmentprojectin Charlottesville. Thecompany hired M asonto
workasalaborer. Mason allegesthathewassubjectedtounlawfulharassment,discrimination,
and retaliationduringhisemployment,which culminated in histermination.

       Follow ing his term ination, M ason filed a charge of discrim ination w ith the Equal

EmploymentOpportunityCommission(%EOC''). TheEEOC issuedaright-to-sueletteronJuly
10,2018. Ninety dayslater,on October8,2018,M ason commenced the instantaction. Before

serving the defendant,M ason tiled an am ended com plainton D ecem ber7,2018.

       Atsom e pointthereafter,M ason retained aprofessionalprocess serverin Atlanta to serve

the defendant. 'I'he plaintiffhassubm itted a sw orn declaration from the processserver,M argaret

Ruddock. A ccording to the declaration,Ruddock attem pted to personally serve the defendant's

registered agent, Jay W .Pakchar,Esq., on January 3, 2019. Pakchar's receptionist advised

Rgdd
   .ock thatPakcharwas not.in the ofice and thatshe did notsee him every day. Ruddock
inform ed the receptionist that she needed to serve Pakchar as the registered agent for Lew is

Contracting. The receptionist gave Ruddock a business card containing Pakchar's telephone

number. Ruddock called the num berand lefta messageadvising Pakcharthatshe wasattempting

to effectservice on him . A ftershe did notreceive a response,Ruddock called Pakcharagain the

following day and leftthe sam e m essage. Pakchar did notrespond to Ruddock's phone calls.

0n January 8,2019,Ruddock returned to Pakchar'soffce,where she served him w ith process.

          On January 15,1019,Mason flled aproofofservicesigned by Ruddock. Theproofof
serviçe indicates thatPakcharw as served w ith process on January 8,2019 at 11:02 mm . The

partieshavesinceGledtheinstantmotions.

                                          Discussion

      .   ln 2015,the presumptive tim e for serving a defendantw asreduced from 120 days to 90

days. SeeFed.R.Civ.P.4(m),AdvisoryComm.Notes(2015Amendment), Thè.serviceclock


                                               2
startson the datethecomplaintisfiled againstadefendant,Fed.R.Civ.P.4(m),and ççisnot
restartedbythefilingofan amendedcompfaint'' Bolden v.Citv ofTooeka,441F.3d 1129,1148

(10thCir.2006). ln thisçase,itisundisputedthatthecomplaintwasGledonOctober8,2018,
that the 90-day service period expired on M onday, January 7, 2019, and that service w as

accom plished one day later.

       W hen a defendant is not served w ithin 90 days,ççthe court...m ust dism iss the action

withoutprejudiceagainstthatdefendantororderthatservicebemadewithin aspeciGedtime.''
Fed.R.Civ.P.4(m). Rule4(m)makesclearthatdsiftheplaintiffshowsgoodcauseforthefailure,
the courtmustextend theservicetimeforan appropriateperiod.'' Id. However,Eçleqven ifa
plaintiffdoesnotestablish good cause,''the courtççm ay in itsdiscretion grantan extension oftim e

forservice.'' SanGiacomo-Tanov.Levine,No.98-2060,1999W L 976481,at*1(4thCir.1999)
(unpublishedtableopinion);seealsoHendersonv.UnitedStates,517U.S.654,658n.5(1996)
(notingthatRule4(m)Stpermitsadistrictcourttoenlargethetimeforserviceçeven ifthereisno
goodcauseshown''')(quotingAdvisoryCommitteeNotestoRule4(m)(1993Amendmentl).
       ln theirrespective Glings,the partiesdispute whether M ason has established good cause

forfailingtoservethedefendantwithinthe90-dayperiod. çsGenerally,forpurposeofRule4(m),
çgood cause'requiressome showing ofdiligence on thepartoftheplaintifqj.'' Attkisson v.
Holder.     F.3d     ,2019W L2147243,at*16(4thCir.M ay17,2019). $$Putconversely,good
cause generally existswhen the failure ofservice isdue to externalfactors,such asthe defendant's

intentionalevasion ofservice.'' Id.

       On thepresentrecord,thecourtisnotconvinced thatM ason hasestblished good cause for
failing to m aketim ely service. According to theplaintifrsown evidence,his processserverdid

notattemptto serve the defendant'sregistered agentuntilJanuary 3,2019--only fourdaysbefore


                                               3
the service deadline. A lthough the evidence also indicates that the registered agent failed to

retunztwo subsequentphone calls,there isno indication thatthiswaspartofa concerted effortto

evwde service ofprocess. Indeed,the record reflectsthatthe process server successfully served

the registered agent on her second visitto his office. Thus,it appears likely that the current

disputecouldhavebeen avoided hadtheplaintiffnotwaited untiltheend ofthe90-dayperiod to

serve the defendant.

       N onetheless,asindièated above,the courtm ay exercise itsdiscretion to extepd the service

period even in the absence ofgood cause. Underthe circum stancespresented,the courttinds it

appropriate to do so ihl thiscase. There issim ply no basisforthe courtto conclude thatextending

thçàerviceperiod by oneday would undulyprejudicethedefendant. SeeCellFilm Holdings.
LLC v.Does,No.3:16-cv-00749,2016W L 7494319,at*5(E.D.Va.Dec.30,2016)CBecause
thiscaseremainsinanearlystageçflitigation,inwhich(thedefendantqhasnotfiledjm answeror
otherresponsivepleading,theCourtseesnoprejudicethatcouldresultfrom abriefextensionof
time.''). Ontheotherhand,grahtingthedefendant'smotion to dismisswould likely resultin
M ason'sclaim s being tim e-barred,since plaintiffsare required to file suitunderTitle V11and the

A DEA w ithin ninety days afterthe issuance ofa right-to-sue letterby the EEOC. See 42 U .S.C.

j2000e-5(9(1);29U.S.C.j626(e);seealsoMannv.Std.MotorProds..Inc-,532F.App'x417,.
418(4th Cir.2013)(explaining thata dismissalwithoutprejudice doesnottolltheninety-day
statute of limitations period). The Advisory Committee Notes to Rule 4(m) specifcally
recognize thata discretionary extension m ay be warranted in such sim ation. See Fed.R .Civ.P.

4(m),Advisory Comm.Notes(1993 Amendment)CEReliefmaybejustised,forexample,ifthe
applfcablestatuteoflimitationswouldbartherefiledaction ....''). Accordingly,thecourtwill
exercise itsdiscretion to extend the service deadline and perm itthe case to proceed.


                                                4
                                   C onclusion

      Forthereasonsstakd,theplainiT smouontoextendthe:meforservicewlllbegrantet
serviceofprocessonthedefendsntwillbedeemedtimely,nndthedefendant'smoGon to dismlns

W IIbedenied.

      '
      Fhe Clerk isdirectedto sendcopiesofthismemorandum opinion andtheaccompanying

ordertoa1lcounselofrecord.
      DATED:w st, dayofJune,2019.




                                      SeniorUnitedStatesDie ctJudge




                                        5
